In this case a majority of the Court has caused to be filed herein an opinion and judgment in which it is held: "As the writ was issued by a Justice of this Court and not by or for this Court, nor made returnable before this Court, the Justice who issued the writ has power to recall the writ which has not been acted on by the Circuit Judge before whom the writ was made returnable by such Justice."
I do not agree with this conclusion, because it is my opinion that when writ of habeas corpus was made returnable before a Circuit Judge and the return has been made before the Judge, which the record shows here affirmatively, that neither this Court nor a Justice of this Court has authority or power to recall the writ because the jurisdiction of such matter then rests in the Circuit Judge before whom the writ was made returnable and to whom the return has been made. My colleagues, the Chief Justice and four Justices of this Court, hold to the contrary.
Therefore, I must yield my personal views and recognize the law to be as now stated by them.
While not in the record, the majority of the members of the Court have expressed the view that I should exercise the power which by the solemn judgment of this Court has *Page 236 
been adjudged to be and rest in me, and recall the writ which I heretofore issued.
If the power to recall the writ rests in me, then whether or not it should be recalled is a matter of discretion and, as the Circuit Judge appears to be in doubt as to what course he should pursue, I do now order the recall of the writ from the Honorable Frank T. Hobson, Circuit Judge of the Sixth Judicial Circuit of Florida, and do direct and adjudge that the said Honorable Frank T. Hobson shall forthwith return said writ, with all papers in connection therewith which have been filed before him, to me at the Supreme Court Building, Tallahassee, Florida.